Citation Nr: 0942479	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  03-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a mental illness, to 
include paranoia, depression, and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to July 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2000 and March 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.

The Veteran failed to appear without explanation for a Board 
hearing in April 2004.  He has not requested that the hearing 
be rescheduled.  Accordingly, his request for a hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

When this case most recently was before the Board in July 
2008, the Board denied the claim for service connection for 
mental illness, to include paranoia, depression, and PTSD.  
The Veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
June 2009, the Court granted a joint motion of the parties 
and remanded the claim to the Board for action consistent 
with the joint motion.  


REMAND

The joint motion states that the Veteran should be afforded a 
VA examination to determine the etiology of any of currently 
present psychiatric disorder in light of the Court's holding 
in Clemons v. Shinseki, 23 Vet.App. 1 (2009).  It also states 
that the Veteran's April 2006 audio cassette tape submission 
should be transcribed and that a copy of the transcript 
should be associated with the claims folders.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  
Appropriate efforts must be made to 
obtain all available VA treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow him 
the opportunity to obtain and submit 
those records for VA review.

2.  The RO or AMC should undertake 
appropriate development to have the 
full contents of the audio cassette 
tape submitted by the Veteran in April 
2006 transcribed.  A copy of the 
transcript should be associated with 
the claims folders.

3.  Then, the Veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present psychiatric disorder.  The claims 
folders should be made available to and 
reviewed by the examiner.  All necessary 
tests should be conducted.

Based on the examination results and the 
review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
psychiatric disorder as to whether there 
is a 50 percent or better probability the 
disorder was present during the Veteran's 
active service or is etiologically 
related to his active service. The 
rationale for each opinion expressed must 
be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and provided an appropriate 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

